FILED
                                                                                             10/28/2020
                                                                                        Bowen Greenwood
                                                                                        CLERK OF THE SUPREME COURT

           IN THE SUPREME COURT OF THE STATE OF MONTANA                                      STATE OF MONTANA

                                                                                        Case Number: DA 20-0214
                                                                                                        20-0124


                                      DA 20-0214
                                   _________________

CRAIG TRACTS HOMEOWNERS’
ASSOCIATION, INC., TARA J. CHAPMAN &
MATTHEW B. LOSEY, DONALD C. and
BEVERLY A. FRIEND, ROBERT J. & ANDREA
E. MARICICH FAMILY TRUST, MICKELSON
INVESTMENTS, LLC, SALLIE A. LOSEY,
HEMINGWAY PATRICK & CAROL T.
REVOCABLE LIVING TRUST,
                                                                   ORDER
             Plaintiffs and Appellants,

      v.

BROWN DRAKE, LLC,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael F. McMahon, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 28 2020